Opinion by
Judge Pryor:
The Commissioner in his report made on the 21st of May, 1868, shows that the appellant had paid in as capital stock in the Mill adventure, the sum of $2,244.90. This report seems to be correct in determining the amount of money paid in as stock by each one of the partners: The court below in the judgment rendered, only credits appellant for capital stock by the sum of $2,042.61, making an error as against appellant for $202.33. By the terms of the partnership each partner was to contribute equally to the capital stock — that is, each partner was to pay in equal amounts. The appellant paid in some $680 more money than the other partners and on this amount should have been allowed interest. For these errors only the judgment is reversed and the cause remanded for further proceedings in conformity with this opinion.